DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on February 23, 2022, and any subsequent filings.
Claims 1-9, 20, 24, 28-30, and 35 stand rejected.  Claim 9 has been canceled.  Claims 1-8, 20, 24, 28-30, and 35 are pending
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Drawings
The drawings have been amended and the objections withdrawn.
Claim Rejections - 35 USC § 112
Written Description and Enablement Rejections Under 35 USC § 112(a)
Claim 1
Applicant's arguments (Remarks, Page 10 / Paragraph 4 ("Pg/Pr") – Pg11/Pr1), filed February 23, 2022, with respect to the rejection of Claim 1 under 35 USC § 112(a) have been fully considered and are persuasive because Applicant has indicated that the limitation 30% of archaea microorganisms requires a mixture of microorganisms.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Applicant's amendments.
Claim 2
Claim 2 has been amended and the rejections withdrawn.
Claim 9
Applicant's arguments filed February 23, 2022 have been fully considered but they are not persuasive.
As to Applicant's argument that the specification does not recite all types of bacteria (Remarks, Pg11/Pr3), Applicant is correct and the scope of the claim should be narrowed to reflect only those bacteria included in the specification as filed otherwise the claim scope appears to include ineligible subject matter including mixtures of naturally occurring bacteria (see MPEP 2106.04(b)) and would not be enabled for every possible mixture of bacteria (see MPEP 2164.06(b)).
Claim 35
Applicant's arguments filed February 23, 2022 have been fully considered but they are not persuasive.
As to Applicant's argument that and affidavit has been submitted to overcome the rejection (Remarks, Pg12/Pr1), no affidavit has been filed.
Indefiniteness Rejections Under 35 USC § 112(a)
Claims 1-9, 20, 24, 28-30, and 35
Applicant's arguments that the claims have been amended (Remarks, Pg12/Pr4) have been fully considered but they are not persuasive as to certain rejections as detailed below.
Response to Amendment
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 2 is objected to because of the following informalities:  the word "between" appears to be missing before the recitation of the temperature range.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-8, 20, 24, 28-30, and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The subject matter not described includes the recitation in Claim 1 of a mixture of anaerobic and facultative anaerobic bacteria that includes all such mixtures yet the specification does not recite all bacterial mixtures as seen in the limited mixtures disclosed  (Pr40, Pr72/Table 1).
Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention, because the specification does not provide evidence that the claimed biological materials are (1) known and readily available to the public or (2) reproducible from the written description.
It is unclear if the claimed archaea is known and publicly available, or can be reproducibly isolated without undue experimentation.  Therefore, a suitable deposit for patent purposes is suggested.  Without a publicly available deposit of the claimed archaea, one of ordinary skill in the art could not be assured of the ability to practice the invention as claimed.
Exact replication of an archaea is an unpredictable event.  Although applicant has provided a written description of a method for selecting archaea, this method will not necessarily reproduce the strains which are phenotypically, chemically and structurally identical to those claimed.  It is unclear that one of skill in the art could produce archaea identical to those claimed.  Undue experimentation would be required to screen all of the possible species to obtain the claimed strains.
Because one of ordinary skill in the art could not be assured of the ability to practice the invention as claimed in the absence of the availability of the claimed archaea, a suitable deposit is required for patent purposes, evidence of public availability of the claimed cell line or evidence of the reproducibility without undue experimentation of the claimed bacterial strains, is required.
While the deposit of the claimed archaea appears to have been made under the provisions of the Budapest Treaty, the filing of an affidavit or declaration by Applicant or Assignee or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit of the cell lines has been accepted by an International Depository Authority under the provisions of the Budapest Treaty and that all restrictions upon public access to the deposited material will be irrevocably removed upon the grant of a patent on this application is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the treaty leaves this specific matter to the discretion of each State.
If, however, the deposit of the archaea was not made under the provisions of the Budapest Treaty, then in order to certify that the deposit complies with the criteria set forth in 37 CFR 1.801-1.809 regarding availability and permanency of deposits, assurance of compliance is required.  Such assurance may be in the form of an affidavit or declaration by Applicant or Assignee or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:
 (a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;
 (b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;
(c) the deposits will be maintained in a public depository for a period of at least thirty years from the date of deposit or for the enforceable life of the patent of or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and
(d) the deposits will be replaced if they should become nonviable or non- replicable.
Amendment of the specification to recite the date of deposit and the complete name and address of the depository is required.  As an additional means for completing the record, Applicant may submit a legible copy of the contract with the depository for deposit and maintenance of each deposit.
If a deposit is made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the biological material described in the specification as filed is the same as that deposited in the depository, stating that the deposited material is identical to the biological material described in the specification and was in the Applicant's possession at the time the application was filed.  See MPEP 2406 and 37 CFR 1.804(b).
Applicant's attention is directed to In re Lundak, 773 F.2d. 1216 (Fed. Cir. 1985) and 37 CFR 1.801-1.809 for further information concerning deposit practice.
The specification discloses deposit information (Pr72), but the deposit information does not include the requisite statements regarding the availability of the deposited material should a patent issue.
The dependent claims not specifically detailed above contain the limitations of the recited claims and thus are rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-8, 20, 24, 28-30, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, and 5 recite 30%, 32%, and 36% respectively yet do not indicate what provides the basis for the percentage such as composition, granules, volume, mass, concentration, dry weight, or wet weight.
Claim 3 recites the limitation "dry form" yet the specification indicates that dryness varies (Pg14/Table 2) and thus the meaning of dry form is not clear.
Claim 4 recites "at least about 32%" indicating the value must both be greater than 32% and more or less than 32% at the same time.
Claim 5 recites "at least about 36%" indicating the value must both be greater than 36% and more or less than 36% at the same time.
Claim 6 recites the archaea microorganisms are Crenarchaeota microorganisms yet Crenarchaeota includes bacteria but archaea microorganisms are not bacteria.
Claim 7 recites the archaea microorganisms are Euryarchaeota microorganisms yet Euryarchaeota includes bacteria but archaea microorganisms are not bacteria.
Claims not specifically mentioned contain the same indefinite limitations of the claims identified above from which they depend and thus are also rejected as indefinite.	
Prior Art Rejections
Although an attempt has been made to determine the claimed invention, the indefinite limitations of the amended composition claims include unknown percentages of components that prevent a thorough search of the prior art for compositions having similar percentages amounts of components.  From what can be understood of the claimed invention, the following prior art, either alone or in combination, appears to disclose the claimed invention: 
Liu, et al., "Characterization of microbial community in granular sludge treating brewery wastewater," Water Research, 36:1767-1775, 2002;
Fang, et al., "Microstructural Analysis of UASB Granules Treating Brewery Wastewater," Water Sci. and Tech., 31:9:129-135, 1995;
Montenegro, et al., "Microbial Community Evaluation of Anaerobic Granular Sludge From a Hybrid Reactor Treating Pentachlorophenol by Using Fluorescence in situ Hybridization," Water Sci. and Tech., 48:6:65-73, 2003;
O'Reilly, et al., "Cultivation of low-temperature 15 C, anaerobic, wastewater treatment granules," Letters in Applied Microbiology, 49:421-426; 2009;
Lv, et al., "Drying and Re-cultivation of Aerobic Granules," Bioresource Tech., 129:700-703, 2013; and,
Agrawal, et al., "Utilization of Dried Pelletized Anaerobic Sludge for Anaerobic Treatment of Wastewater," J. of Fermentation and Bioengineering, 83:1:91-95, 1997.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779